DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 1, 4, 6, and 7 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close portions must be in order to meet this limitation. For the purpose of examination it is assumed that a back plate that is connected to a belt having a tightening device is configured to place the back plate into close contact with the wearer’s body. Further regarding members of a device located within half of the dimension of the device are considered to be “close” to one another.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2010/0155446 A1)(Stein) in view of Joseph et al. (US 9,655,761 B2)(Joseph).
Regarding claim 1, Stein discloses a baby carrier having a load distribution function (Fig. 1), comprising, a band portion formed to be supported on a user’s waist (86), a hip seat portion (24) provided in front of the band portion and formed to seat a baby thereon (Fig. 1), a back plate (90) disposed behind the band portion and formed to be supported on an upper end of a user’s hip.
Stein does not specifically disclose at least one moving member formed to vary a connection position of the band portion to the back plate; and a fastener unit formed to move the moving member to bring the back plate into close contact with a user’s body or release a close contact state.
Joseph teaches the ability to have a lumbar supporting belt including a back plate (380) and including least one moving member (351) formed to vary a connection position of the band portion to the back plate, and a fastener unit (Fig. 6A) formed to 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Stein and use the teaching of Joseph and include at least one moving member to vary a connection position of the band to the back plate because such a change would allow the user to carefully adjust the tightness of the belt and the position of the lumbar support relative to their back thereby ensuring a proper fit of the support portion.
Regarding claim 2, modified Stein discloses a buckle (Paragraph 0047, as well as Fig. Fig. 3) portion provided in the band portion and formed to be coupled to or decoupled by a manipulation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2010/0155446 A1)(Stein) in view of Joseph et al. (US 9,655,761 B2)(Joseph) as applied to claim 1 above, and further in view of Lee (KR 20150088030 A).
Regarding claim 3, modified Stein does not specifically disclose a connection portion to be attachable to or detachable to the hip seat by a zipper; a trunk support portion formed at an upper portion of the connection portion and formed to wrap the baby; and suspender portions formed on both sides of the trunk support portion, respectively, and formed to be hung on user’s shoulders, respectively.
Lee teaches the ability to have a baby carrier including a connection portion to be attachable to or detachable to the hip seat by a zipper (320), a trunk support portion (100A) formed at an upper portion of the connection portion and formed to wrap the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Stein and use the teaching of Lee and configure the baby carrier to include a lower seat and an upper portion connected by a zipper because such a change would allow for the lower portion and the upper portion to be removed or reattached thereby allowing an upper portion of the baby carrier to be removed in a case where it is not needed.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2010/0155446 A1)(Stein) in view of Joseph et al. (US 9,655,761 B2)(Joseph) as applied to claim 1 above, and further in view of Ingimundarson et al. (US 9,572,705 B2)(Ingimundarson).
Regarding claim 4, Stein does not specifically disclose a raising unit configured to allow the moving member to be raised with respect to the back plate in a process in which the back plate is brought in close contact with the user’s waist.
Ingimundarson teaches the ability to have a lumbar supporting device including a back plate portion (102) including a raising unit (120/122) configured to allow the moving member (noting side portions of 40) to be raised with respect to the back plate in a process in which the back plate is brought in close contact with the user’s waist (noting the process of adjusting the height of the plate 102 and then donning the device).

Regarding claim 5, modified Stein and specifically Joseph discloses further discloses a first band portion connected to one side of the back plate (Fig. 4A), and a second band portion connected to the other side of the back plate(Fig. 4A), and the moving member includes, a first moving member (351) having one end coupled to the first band portion and the other end formed to be slidable with respect to the back plate, and a second moving member (noting the other instance of 351) disposed to be spaced apart from the first moving member and having one end coupled to the second band portion and the other end formed to be slidable with respect to the back plate (380).
Regarding claim 6, modified Stein and specifically Joseph discloses a wire (362/363) formed to be pulled or relaxed by the fastener unit, wherein the wire is connected to the first moving member and the second moving member so that the first moving member and the second moving member move in a direction in which the first moving member and the second moving member become close to each other when the wire is pulled by the fastener unit (Fig. 6A).
Regarding claim 7, modified Stein and specifically Joseph discloses the fastener unit is disposed on the first band portion (Figs. 6A-6C), respective guides (Fig. 6B noting 368 as well as the additional guides that are not shown with leader lines) through 
Regarding claims 8-9, modified Stein and specifically Joseph discloses the fastener unit includes a dial (360) formed to pull the wire by being rotated in one direction the dial pulls the wire by catching of a winding shaft when the dial is pressed in a central axis direction of rotation, and releases a state in which the wire is pulled when the dial is pulled in an opposite direction (Col. 6; Ll. 25-32).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734